DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and election of 24 October 2022 are entered.
	Claims 1, 2, 4-7, 9-12, 14, 17-53, 55-59, 61-63, 65, 69-84, 86-106, 108-114, 116, 117, 119, 120, 122, 123, 125, 128-145, 147, 148, 150, 152, 154-156, and 158-166 have been canceled. Claims 3, 8, 13, 15, 16, 54, 60, 64, 66-68, 85, 107, 115, 118, 121, 124, 126, 127, 146, 149, 151, 153, 157, and 167-173 are pending. Claims 115, 118, 121, 124, 126, 127, 153, and 157 are withdrawn. Claims 3, 8, 13, 15, 54, 60, 64, 66-68, 85, 107, 115, 146, 149, 151, and 167-173 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 3, 8, 13, 15, 16, 54, 60, 64, 66-68, 85, 107, 146, 149, 151, and 167-173) and SEQ ID NO: 93 in the reply filed on 24 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 115, 121, 124, 126, 127, 153, and 157 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 8, 13, 15, 54, 64, 66-68, 85, 107, 146, 149, and 151 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minter et al. (USP 9,884,902 B2, published 6 February 2018, filed 11 March 2013, hereafter referred to as ‘902).
The ‘902 patent discloses variants of CTLA-4 (see e.g. Abstract). In a particular embodiment, the CTLA-4 variant is one that comprises SEQ ID NO: 35 and has five or more mutations to the sequence that includes residues corresponding to positions 29, 56, 58, 82, and 87 or SEQ ID NO: 2, as well as a L63P mutation (see e.g. Col.10 lines 5-41). The substitutions as found in ‘902 are limited in scope at the various residues, and as such one of ordinary skill could readily envision each and every member that also includes a L63P mutation, therefore anticipating claim 3. 
With respect to claim 8, the SEQ ID NO: 53 of ‘902 comprises a sequence with at least 95% identity to SEQ ID NO: 2. 
With respect to claim 13, the ‘902 patent indicates that the variants bind to CD80 with greater affinity than wild-type CTLA-4 (see e.g. Col.10 lines 5-12).
With respect to claim 15, the ‘902 patent discloses M56K, N58S, Q82R, and M87V (see e.g. Col.10 lines 21, 22, 32, and 33).
With respect to claim 54, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
With respect to claim 64, the ‘902 patent discloses that it preferable to have a peptide of SEQ ID NO: 35 that lacks the transmembrane domain to render it soluble (see e.g. Col.4 Line 36-41).
With respect to claims 66 and 67, the ‘902 patent discloses that it is preferable to have a multimerization domain such as IgG Fc (see e.g. Col.5 lines 62-67). 
With respect to claim 68, the ‘902 patent discloses that it is preferable to have an IgG Fc with reduced effector functions (see e.g. Col.9 lines 4-12).
With respect to claim 85, fusion of the variant CTLA-4 of ‘902 with an IgG Fc is such that the IgG Fc could reasonably be considered a second polypeptide having an IgSF domain. 
With respect to claim 107, IgG Fc would bind to a Fc receptor, which are expressed on cell surfaces such as on hematopoietic cells. See e.g. Mkaddem et al. Frontiers in Immunol. 10:811 as evidence.
With respect to claim 146, the ‘902 patent discloses pharmaceutical compositions of CTLA-4 polypeptides with an excipient (see e.g. Col.14 lines 1-4).
With respect to claim 149, the ‘902 patent discloses that patients administer via a subcutaneous route, which implies it is in a vial or container to allow for administration (see e.g. Col. 26 Lines 54-60). 
With respect to claim 151, inclusion of instructions when the prior art otherwise discloses the same invention is not a patentable difference. See MPEP 2112.01 III. 

Allowable Subject Matter
Claims 16, 60, and 167-173 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art as indicated above is the ‘902 patent, which teaches the L63P variant of CTLA-4 in addition to other mutations. However, the ‘902 patent is silent on the specific mutations of claims 16, 60, and 167-173, which contain additional mutations beyond the scope of ‘902. No other art suggests that these mutations should be made to CTLA-4 and incorporated into a variant distinct from that already found in ‘902. Therefore, the claimed sequences are novel and unobvious pending consideration of any amendments Applicants may present in response to this action.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658